        Case 1:20-cv-02053-ALC Document 20 Filed 03/25/21 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          3/25/2021
VL8 POOL, INC.,

                              Plaintiff,                   1:20-cv-02053 (ALC)
              -against-
                                                           OPINION & ORDER
GLENCORE LIMITED,

                              Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       The Court now considers a Motion by Defendant Glencore Limited (“Glencore”) to

dismiss the Complaint of Plaintiff VL8 Pool, Inc. (“VL8”) pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. For the reasons that follow, the Motion is GRANTED. VL8 is

also GRANTED leave to amend the Complaint.

                                             Background

       This matter arises from a contractual relationship between VL8 and Glencore. At the time

relevant to the Complaint, VL8 time chartered a vessel, M/V NAVE PHOTON (Official No.

9371608) (the “Vessel”), from non-party Delos Shipping Corp.

       Glencore is and was a seller and supplier of marine fuel with operations worldwide, and

specifically in Texas. During the period of January 1, 2018, through May 31, 2018, Glencore

procured marine fuel from Valero Marketing and Supply Company (“Valero”) for sale, delivery,

and distribution in the Texas and U.S. Gulf of Mexico region.

       VL8 ordered marine fuel through non-party Integr8 Fuels, Inc., which arranged the

fueling of the Vessel with Glencore. Though Glencore and VL8 did not have direct contact, VL8

alleges that “Glencore was aware that the beneficiary of the marine fuel being sold was VL8 and


                                                   1
         Case 1:20-cv-02053-ALC Document 20 Filed 03/25/21 Page 2 of 10




the Vessel.” Compl. ¶ 22. Specifically, VL8 alleges that an order confirmation dated March 14,

2018 (the “Order Confirmation”) identifies the Vessel as the end user of the marine fuel and that

Glencore arranged for the delivery of the marine fuel to the Vessel.

        The Order Confirmation incorporated Glencore’s General Terms and Conditions dated

December 2015 (the “GT&Cs”, ECF No. 1-3). Certain provisions of the GT&Cs related to

Glencore’s liability are here relevant. Section 7(a) of the GT&Cs provides, in relevant part:

“[Glencore’s] obligations or liabilities hereunder shall not include any consequential or indirect

damages, including without limitation, deviation costs, demurrage, damage to any Vessels or

Buyer’s Delivery Vessels or to their engines or tanks, and any actual or prospective loss of

profits . . . .” ECF No. 1-3 § 7(a). Section 7(c) of the GT&Cs requires that “[a]ny claim as to the

quality of the Marine Fuels delivered” must be sent to Glencore “within thirty (30) days after the

date of delivery, failing which, such claim shall be deemed waived and absolutely barred.” Id. §

7(c).

        On or about March 11, 2018, marine fuel was delivered to the Vessel at the Galveston

Offshore Lightering Area (“GOLA”), Texas with a Delivery Receipt (the “Delivery Receipt”). In

total, the Vessel took on approximately 120 metric tons of marine gasoil and 4,700 metric tons of

HSFO originally manufactured, produced, and/or sold into the market by Valero (the

“Bunkers”).The Vessel did not immediately begin using the Bunkers after they were delivered.

On or about April 4, 2018, while in the Indian Ocean en route to Zhoushan, China, the Vessel

began using the Bunkers. Almost immediately upon switching over to the Bunkers the Vessel

began experiencing serious operational issues.

        In particular, while using the Bunkers the Vessel’s fuel filters became covered with a

sticky substance. The Vessel was forced to shut down its main propulsion and auxiliary engines

                                                    2
         Case 1:20-cv-02053-ALC Document 20 Filed 03/25/21 Page 3 of 10




several times to clear its fuel filters. When running, the Vessel was forced to run at reduced

speeds due to the constant coating and clogging of the fuel filters. Furthermore, while using the

Bunkers, the fuel pumps and injectors on the Vessel’s main and auxiliary engines clogged and

fouled and had to be replaced.

       The operational issues onboard the Vessel caused by the Bunkers persisted and became

so severe that the Vessel experienced an engine breakdown in the Indian Ocean several days

from any port of refuge. As a result of this engineering breakdown, the Vessel was forced to

arrange for salvage services to be towed into port. Additionally, VL8 was forced to place the

Vessel “off-hire” periodically between April 9 and May 2, 2018, due to the operational issues

caused by the use of the Bunkers. The vessel also deviated to Colombo, Sri Lanka, to take on

fresh marine fuel because the Bunkers were not safe to use, which fuel was more expensive. The

Vessel also suffered physical damage to its fuel tanks, piping, fuel system, and to its engines and

engine components.

       Plaintiff had initially tested the Bunkers to see if they were on specification. However,

after the operational problems Plaintiff conducted further testing. The further testing ordered by

Plaintiff revealed that the Bunkers contained the presence of various fatty acids and other

materials which are not normally found in marine fuels. It also revealed that the Bunkers did not

meet industry-wide specification or the basic international standard for marine fuel.

       VL8 alleges that from January 1, 2018 to May 31, 2018, non-party Valero directly or

indirectly sold, supplied, and delivered thousands of metric tons of marine fuel which were

contaminated, off-spec, unfit for consumption and capable of causing serious physical damage to

main propulsion engines, auxiliary engines, and other equipment of vessels consuming such fuel.

VL8 further alleges that “Glencore, despite having actual knowledge that the marine fuel product

                                                    3
         Case 1:20-cv-02053-ALC Document 20 Filed 03/25/21 Page 4 of 10




manufactured by Valero that it sold into the market from January 1, 2018, through May 31, 2018,

was defective, off-spec, and dangerous to use by vessels, never notified or warned its customers

or the end users of its marine fuel products of the known defects in said products.” Compl. ¶ 19.

       Based on the foregoing allegations, VL8 brings claims for Breach of Contract and Breach

of Warranty (Count I), Negligence (Count II), Product Liability (Count III), and Indemnity and

Contribution (Count IV). On August 10, 2020, Glencore moved to dismiss the Complaint. On

August 24, 2020, VL8 opposed the Motion to Dismiss. On August 31, 2020, Glencore filed a

reply in further support of the Motion to Dismiss.

                                            Standard of Review

       When considering a motion to dismiss under Federal Rules of Civil Procedure 12(b)(6), a

court should “draw all reasonable inferences in [the plaintiff’s] favor, assume all well-pleaded

factual allegations to be true, and determine whether they plausibly give rise to an entitlement to

relief.” Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal quotation marks

omitted). Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ “ Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       A court’s function on a motion to dismiss is “not to weigh the evidence that might be

presented at a trial but merely to determine whether the complaint itself is legally sufficient.”

Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir. 1985). The Court should not dismiss the

complaint if the plaintiff has stated “enough facts to state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. However, “the tenet that a court must accept

                                                      4
         Case 1:20-cv-02053-ALC Document 20 Filed 03/25/21 Page 5 of 10




a complaint’s allegations as true is inapplicable to threadbare recitals of a cause of action’s

elements, supported by mere conclusory statements.” Id. at 663.

                                                 Discussion

       Defendant asserts arguments for the dismissal of all claims by Plaintiff: Breach of

Contract and Breach of Warranty (Count I), Negligence (Count II), Product Liability (Count III),

and Indemnity and Contribution (Count IV). The Court will consider each in turn.

       Count I Contract and Warranty Claims

       Glencore argues that VL8’s contract claim should be dismissed because they are barred

by (1) the contractual limitation of liability and (2) by VL8’s failure to provide timely notice.

The Court need not reach the issue of notice, because, for the reasons that follow, it concludes

that the limitation of liability in Section 7(a) requires that Count I be dismissed.

       Section 7(a) of the GT&Cs states that “Seller’s obligations or liabilities hereunder shall

not include any consequential or indirect damages, including without limitation, deviation costs,

demurrage, damage to any Vessels or Buyer’s Delivery Vessels or to their engines or tanks, and

any actual or prospective loss of profits.” ECF No. 1-3 § 7(a). Glencore argues that each type of

damages sought by VL8 is excluded by this provision, and accordingly asks the Court to dismiss

Count I. VL8 counters that Section 7(a) is not enforceable because Glencore cannot limit

damages caused by its own intentional misconduct or gross negligence. In the alternative,VL8

argues that the damages it seeks are not consequential or indirect in nature, and therefore are not

excluded by Section 7(a).

       As an initial matter, the Court rejects VL8’s argument that Section 7(a) is unenforceable.

To be sure, the New York Court of Appeals has held an exculpatory clause like the one at issue


                                                      5
         Case 1:20-cv-02053-ALC Document 20 Filed 03/25/21 Page 6 of 10




will not protect one from liability for any and all conduct. Rather, “an exculpatory clause is

unenforceable when, in contravention of acceptable notions of morality, the misconduct for

which it would grant immunity smacks of intentional wrongdoing. This can be explicit, as when

it is fraudulent, malicious or prompted by sinister intention of one acting in bad faith. Or, when,

as in gross negligence, it betokens a reckless indifference to the rights of others, it may be

implicit.” Kalisch-Jarcho, Inc. v. New York, 448 N.E.2d 413, 416-17 (N.Y. 1983) (citations

omitted). However, VL8 has not pleaded any behavior by Glencore that, if true, rises to this

level. VL8 alleges that “the Bunkers were manufactured by Valero during a time period in which

it had become widely known throughout the industry that marine fuel being produced by Valero

was contaminated, off-spec, unfit for consumption, and capable of causing serious physical

damage to vessel main propulsion engines, auxiliary engines, and other equipment of vessels

consuming such fuel.” Opp. at 4 (citing Compl. ¶ 14). VL8 makes no allegations regarding when

or how this information became known that indicate that Glencore knew or should have known

about this issue at the time of the transaction, or any other relevant time, much less that Glencore

was reckless in failing to inform VL8 about the information. Thus, accepting all of VL8’s

allegations as true, VL8 has failed to plead conduct that would render Section 7(a)

unenforceable.

       The Court must next consider if, as Glencore argues, the damages sought by VL8 are

consequential or indirect damages barred by Section 7(a). VL8 contends that Section 7(a) should

be read to preclude “deviation costs, demurrage, damage to [the Vessel] ... or [its] engines or

tanks” only to the extent such damage is consequential or indirect, and that the damages it seeks

are not precluded because they were “directly caused by the Vessel’s use of defective and

dangerous Bunkers that Defendant provided to the Vessel”. Opp. at 6.


                                                     6
         Case 1:20-cv-02053-ALC Document 20 Filed 03/25/21 Page 7 of 10




       VL8’s argument is without merit because even if the Court accepted VL8’s reading of

Section 7(a), the damages it seeks cannot be defined as other than consequential. “General

(or direct) damages”, which “compensate for the value of the promised performance”, stand in

contrast to “consequential damages, which are indirect and compensate for additional losses

incurred as a result of the breach”. Versatile Housewares & Gardening Sys. Inc. v. Thill

Logistics, Inc., 819 F. Supp. 2d 230, 237 (S.D.N.Y. 2011) (citing Appliance Giant, Inc. v.

Columbia 90 Assocs., LLC, 8 A.D.3d 932, 779 N.Y.S.2d 611, 613 (App. Div. 2004)). Deviation,

demurrage, loss of profit and damage to the Vessel constitute consequential damages because

they are losses incurred as a result of the breach. See Tractebel Energy Mktg. v. AEP Power

Mktg., 487 F.3d 89, 109 (2d Cir. 2007) (“Lost profits are consequential damages when, as a

result of the breach, the non-breaching party suffers loss of profits on collateral business

arrangements”); Am. Dredging Co. v. Plaza Petroleum, 799 F. Supp. 1335, 1340 (E.D.N.Y.

1992), vacated on other grounds by 845 F. Supp. 91, 93-94 (E.D.N.Y. 1993) (holding that lost

profits and damage to a vessel’s fuel reserves, engines and filters are consequential damages).

VL8 presents no argument that the damages it seeks compensate for the promised performance.

Accordingly, the Court concludes that VL8 has only pleaded consequential damages.

       Having concluded that VL8 has pleaded only consequential damages, and failed to plead

that the Section 7(a) bar on such damages is unenforceable, the Court hereby DISMISSES Count

I.

       Count II Negligence and Count III Product Liability

       Glencore argues that Counts II and III must be dismissed because VL8, a time charterer

of the Vessel, has not pleaded a proprietary interest in the Vessel, and therefore may not recover




                                                    7
           Case 1:20-cv-02053-ALC Document 20 Filed 03/25/21 Page 8 of 10




under what is known as the Robins Dry Dock rule. 1 VL8 counters that it would be premature for

the Court to consider whether it has a proprietary interest in the Vessel because “the terms of the

relevant time charter agreement between Plaintiff and the Vessel owner are not currently before

the Court”. Opp. at 16. Further, VL8 contends it may recover because the Robins Dry Dock rule

does not apply when the owner of the damaged property has shifted its own injury by contract to

the party claiming economic losses.

       In the Second Circuit, the Supreme Court’s Robins Dry Dock & Repair Co. v. Flint

decision, 275 U.S. 303 (1927), has evolved into “a bright line rule barring recovery for economic

losses caused by an unintentional maritime tort absent physical damage to property in which the

victim has a proprietary interest.” Am. Petroleum & Transp., Inc. v. City of N.Y., 737 F.3d 185,

187-88 (2d Cir. 2013) (citing Gas Natural SDG S.A. v. United States, No. 07-2129-CV, 2008

U.S. App. LEXIS 22009, 2008 WL 4643944, at *1 (2d Cir. Oct. 21, 2008) (internal quotation

marks and citations omitted) (emphases in original)). 2 There is no dispute among the Parties that

VL8 alleges physical damage to property in addition to economic loss. However, the Parties

disagree on whether VL8 has the requisite proprietary interest in the Vessel to rely on the

physical damage it alleges. To establish a proprietary interest, VL8 must plead that it had “actual

possession or control, responsibility for repair and responsibility for maintenance” of the Vessel.



       1
         VL8 argues that the Robins Dry Dock Rule is inapplicable because it brought this claim
pursuant to diversity jurisdiction. VL8 is incorrect. “When, as in this case, plaintiffs bring a suit
based upon diversity jurisdiction, [courts] nevertheless apply substantive federal maritime law if
we have admiralty jurisdiction.” Preston v. Frantz, 11 F.3d 357, 358 (2d Cir. 1993).
       2
         VL8 argues that the Robin Dry Dock Rule does not apply to product liability cases. This
Court concludes otherwise on the basis of the Second Circuit’s enunciation of the rule as barring
recovery for economic losses caused by an “unintentional maritime tort”, see Am. Petroleum &
Transp., Inc. v. City of N.Y., 737 F.3d 185, 187-88 (2d Cir. 2013), and the Fifth Circuit’s
application of the rule in the context of strict product liability, see Pemeno Shipping Co. v. Louis
Dreyfus Corp., 238 F. App’x 6, 7 (5th Cir. 2007).
                                                     8
         Case 1:20-cv-02053-ALC Document 20 Filed 03/25/21 Page 9 of 10




G&G Steel, Inc. v. Sea Wolf Marine Transp., LLC, 380 F. App’x 103, 104 (2d Cir. 2010) (citing

IMTT-Gretna v. Robert E. Lee SS, 993 F.2d 1193, 1194 (5th Cir. 1993)).

       The Court finds both of VL8’s arguments without merit. First, the Court disagrees with

the assertion that it is premature to consider whether VL8 has pleaded a proprietary interest in

the Vessel. Courts in this District have evaluated proprietary interest at this stage and dismissed

where such interest was not properly pleaded. See e.g., Allders Int’l (Ships) v. United States, 94

Civ. 5689 (JSM), 1995 U.S. Dist. LEXIS 5696, at *5 (S.D.N.Y. Apr. 26, 1995); Plaza Marine v.

Exxon Corp., 814 F. Supp. 334, 336 (S.D.N.Y. 1993). VL8 cites no authority to the contrary.

Second, the facts that VL8 argues suffice to plead a proprietary interest are insufficient. VL8

thrice alleges that it paid for salvage services for the Vessel to be towed into port. Opp. at 18

(citing Compl. ¶¶ 40, 65, 73). These allegations alone do not sufficiently plead either actual

possession or control, responsibility for repair or responsibility for maintenance. Nor does the

Court need to consider whether a contractual provision shifting losses from the Vessel’s owner to

VL8 would except VL8 from the Robins Dry Dock rule, because VL8 has alleged no such

contractual provision.

       For the reasons above, the Court concludes that VL8 has not pleaded a proprietary

interest in the Vessel such that VL8 may recover economic losses. Accordingly, Counts II and III

are dismissed.

       Count IV Indemnity and Contribution and Leave to Amend

       VL8 requests leave to amend the Complaint should the Court dismiss any of its claims.

“In the ordinary course, the Federal Rules of Civil Procedure provide that courts ‘should freely

give leave’ to amend a complaint ‘when justice so requires.’” See Williams v. Citigroup Inc., 659

F .3d 208, 212-213 (2d Cir. 2011) (citing Fed. R. Civ. P. 15(a)(2)). The Court will grant VL8

                                                    9
        Case 1:20-cv-02053-ALC Document 20 Filed 03/25/21 Page 10 of 10




leave to amend the Complaint. In anticipation of VL8’s amendment, the Court declines to reach

Count IV, the merit of which may be impacted by amendments to Counts I, II and III.

                                          CONCLUSION

       For the reasons above, the Court GRANTS Defendant Glencore’s motion to dismiss, but

also GRANTS leave for VL8 to amend the Complaint consistent with this Opinion and Order.

VL8 is ORDERED to file its Amended Complaint within 14 days.

SO ORDERED.

Dated: March 25, 2021                           __________________________________
       New York, New York                            ANDREW L. CARTER, JR.
                                                     United States District Judge




                                                 10
